Bayes, Ch. J.
(concurring). I concur in the opinion of Mr. Justice Perlman. My views upon the main points relied upon by the appellant may be summarized as follows:.
First. The rules and regulations in question do not in express terms or impliedly undertake to prevent or limit picketing.
Second. If otherwise construed, the rules and regulations (Chap. 17, art. 3, § 21) would be contrary to the declared general policy of the State as expressed in the Civil Practice Act, section 876-a, subdivision 1, paragraph (f), clause (5). (Laws of 1935, chap. 477.)
Third. If the right to peaceful picketing were to be abrogated or limited, a constitutional amendment to that effect would be required.
Accordingly I vote to reverse the judgment and dismiss the complaint.